Title: To George Washington from Major General William Heath, 26 October 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 26th Octr 1778
          
          The inclosed is Copy of a Letter which I have just received from Major General Riedesel and Brigadeir General Hamilton with whom I have for some time transacted the public Business of the Troops of Convention, having found it impossible to do business with propriety with Major General Phillips.
          Your Excellency will observe, what they advance, and that they seem rather to hold up an Idea that provisions may be coming; to this I can only say that its coming has not been mentioned in any letter lately from New York or Rhode Island that I have heard of—Mr Comy Clarke lately went to New York with the Accounts of Supplies furnished the Troops of Convention; whether he is to negotiate the forwarding provisions for the Troops I cannot say[,] as the Resolve of Congress and your Excellencys instructions direct their immediate removal[,] I shall without loss of time be making every preparation. If your Excellency shall think proper to give any further Orders respecting their removal perhaps they will arrive by the time they are ready to march. I have the honor to be with the greatest respect Your Excellency’s Obedient Servant
          
            W. Heath
          
        